Citation Nr: 9905120	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-46 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
respiratory disorder, to include asthma and hay fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel
INTRODUCTION

The veteran served on active duty from April 1942 to December 
1946.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decision from 
the St. Petersburg, Florida, Regional Office (RO), which held 
that new and material evidence had not been received to 
reopen the veteran's claim for service connection for a 
respiratory disorder, to include asthma and hay fever.  The 
veteran perfected a timely appeal to that decision.

In July 1998, the Board remanded this appeal to the RO to 
schedule the veteran for a hearing before a member of the 
Board. The veteran was scheduled for a personal hearing 
before a member of the Board sitting at the St. Petersburg, 
Florida, RO in December 1998, but the veteran failed to 
appear for that hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for asthma was denied on the merits by 
a rating action dated in July 1947.  The veteran was advised 
of this determination by a letter dated in July 1947.  This 
decision was not appealed.

3.  The additional evidence received after July 1947 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the unappealed July 1947 
rating action, which denied service connection for a 
respiratory disorder, is new and material, and serves to 
reopen the veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The well-groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet.App. 134 (1994).  The 
Board is satisfied that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran's current appeal involves an attempt to reopen 
his claim for entitlement to service connection for a 
respiratory disorder, to include asthma and hay fever.  
Service connection for a respiratory disorder, to include 
asthma and hay fever was denied by a rating action dated in 
July 1947.  The veteran did not appeal that determination and 
it became final.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time if the July 1947 rating 
decision which denied service connection for asthma may be 
briefly summarized.  The service medical records revealed 
that, at the time of examination for entrance into active 
service, in March 1942, the clinical evaluation of the 
respiratory system, bronchi, lungs, pleura, etc. was 
indicated to have been normal.  In July 1943, the veteran was 
hospitalized for tonsillitis.  In September 1946, while the 
veteran was hospitalized for a low back disorder, he was 
evaluated for complaints of attacks of sneezing and watering 
of eyes and nose.  It was noted that a smear of nasal 
secretion was indicated to have been negative for 
eosinophiles.  It was also noted that the mucous membranes 
did not appear to be "allergic" on an ear, nose and throat 
consultation.  A Report Medical Survey performed in October 
1946 noted the veteran was discharged from active service on 
account of chronic lumbar myositis. 

In January 1947, the veteran filed a claim for service 
connection for several disabilities, including hay fever.  A 
summary of Department of Veterans Affairs (VA) 
hospitalization dated in January 1947 shows that the veteran 
was hospitalized for back problems.  A VA examination 
conducted was conducted in March 1947.  At that time the 
veteran had no complaints relative to the lungs or upper 
respiratory system.  An examination of the respiratory system 
was normal. 

A medical statement from F. C. Kane, M.D., dated in June 1947 
is to the effect that Dr. Kane examined the veteran on 
June 11, 1947.  Dr. Kane concluded, in pertinent part, that 
the veteran's history and physical findings were consistent 
with bronchial asthma and probably represented a recurrence 
of a similar attack that he had while in the service.  Dr. 
Kane stated the veteran reported that he had a family history 
of hay fever; that he first experienced coughing, wheezing 
and difficulty breathing in 1944; that he has had frequent 
"colds" since that time; and that he has experienced 
coughing and wheezing for the past few weeks.  On examination 
of the chest, the veteran had numerous rales throughout both 
lung fields.  Dr. Kane stated that this was considered to be 
typical of bronchial asthma.

On July 17, 1947 the RO denied of service connection asthma.  
At that time it was determined that there was no evidence of 
service incurrence of asthma and the March 1947 VA 
examination failed to demonstrate any evidence of lung 
pathology. The veteran was notified of this decision and of 
his appellate rights.  He did not appeal this determination.  
Accordingly, the July 1947 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

VA must conduct a two-step analysis in adjudicating this 
matter.  First, it must be determined whether the evidence is 
new and material.  Second, if that evidence is new and 
material, VA must review all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); Evans v. 
Brown, 9 Vet.App. 273 (1996).
"New evidence" is evidence that is not "merely cumulative" 
of other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand Blackburn v. Brown, 
8 Vet.App. 97, 102 (1995).  

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The evidence added to the record since the RO decision of 
July 17, 1947 includes a VA outpatient report dated on June 
10, 1947 and received by the RO on July 23, 1947.  This 
report contains a diagnosis of asthmatic bronchitis.

Subsequently, the veteran received intermittent treatment at 
VA and private facilities and underwent several VA 
examinations for unrelated disorders.

A VA outpatient treatment record dated in December 1988 
included diagnoses sinusitis and rhinitis.  Another VA 
outpatient treatment record dated in December 1991 includes a 
diagnosis of allergic rhinitis.

A statement from the veteran's wife dated in August 1995 
noted her recollection of the veteran developing an allergy 
with sneezing, watering eyes and a runny nose while they were 
living together in 1944 during his period of active service.  
She stated that he went to sick bay; that they treated him; 
and that he had some relief, but that his allergy returned.  
She also stated that the veteran has been suffering from an 
allergy since that time.

Of record are two letters, dated in August 1995, from friends 
of the veteran, which are to the effect that the veteran was 
physically active, to include being a boxer, prior to service 
and never had any respiratory problems.  He had to stop 
boxing during active duty because of allergies.  Following 
service the veteran sneezed often and that his nose and eyes 
would run after they were discharged from active service.

A VA outpatient treatment record dated in August 1996 
indicated that the veteran had a history of chronic allergic 
rhinitis since the 1940's.  Allergy testing results showed 
that the veteran was positive to pollens.

The veteran and his wife provided testified at a RO hearing 
in October 1996.  The veteran testified  that he had no 
problems with allergies prior to service and that his 
allergies surfaced between 1942 to 1944 while he was involved 
in boxing at the Great Lakes Training Center.  He stated that 
he had to stop boxing due to problems with his runny nose and 
watering eyes.  He reported that private physicians treated 
him after his separation from active service and that these 
physicians have since passed on.  The veteran's wife 
testified that she married the veteran in 1942 and that she 
did not recall any allergies prior to service.  She stated 
that the veteran's allergy symptoms appeared while the 
veteran was on active duty and his allergy has continued 
since that time.

A medical statement from T. Ziegler, M.D., dated in December 
1996 stated that the veteran was initially seen in his office 
in December 1992 and that the veteran complained of mucus in 
the back of the throat, shortness of breath, wheezing, post 
nasal drip, coughing and sensation of his throat closing.  
Dr. Ziegler concluded that the veteran had a diagnosis of 
chronic bronchitis.  Dr. Ziegler noted that the veteran was 
seen in his office numerous times and that he treated the 
veteran with different medications.  Dr. Ziegler also noted 
that the veteran was last seen in his office in March 1997 
and that his condition was stable.

The veteran testified at another RO hearing in May 1997. A 
transcript of the veteran's hearing testimony is of record.

The Board finds that the evidence received since July 1947 
decision is new and material.  Specifically, the outpatient 
report dated in June 1947, is the initial postservice 
clinical evidence of a respiratory disorder, which is 
approximately six months following service.  The lay 
statements and testimony are credible evidence concerning the 
presence of postservice respiratory symptoms.  The December 
1996 private medical statement confirms the presence of a 
respiratory disorder, diagnosed as chronic bronchitis. 

This evidence, in the opinion of the Board, bears directly 
and substantially upon the issue of whether service 
connection may be granted for a respiratory disability.  
Accordingly, the veteran's claim for service connection for 
service connection for a respiratory disorder is reopened.


ORDER

New and material evidence has been received with regard to 
the issue of service connection for a respiratory disorder, 
and the veteran's claim for service connection for that 
disability has accordingly been reopened.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a respiratory 
disorder.  It is now incumbent upon the RO to review the 
entire evidentiary record, in accordance with the regulatory 
and statutory provisions that govern the adjudication of a 
reopened claim, prior to any further Board consideration of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the veteran's hearing at the RO in May 1997, he made 
reference several physicians who treated him after service 
and indicated that some of these records could not be 
located.  It is unclear as to whether there are pertinent 
medical records available, which are not on file.

In view of the above stated facts, the Board is of the 
opinion that additional development is required.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any respiratory disorder 
since his release from active duty, to 
include from August 1947 to the present.  
The RO should then obtain all records, 
which are not on file.  The RO should 
also notify the appellant that he may 
submit additional evidence and argument 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any lung and upper 
respiratory disorders.  The claims folder 
and a copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any lung and/or upper 
respiratory disorder diagnosed is related 
to the veteran's period of active duty.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

3.  When the requested development is 
fully completed, the RO should re-
adjudicate the veteran's claim for 
service connection on a de novo basis.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case, and opportunity to respond.  


Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

